                  Case 2:20-cv-08916 Document 4 Filed 09/29/20 Page 1 of 1 Page ID #:133
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
  Steven W. Ritcheson, Esq.
  INSIGHT, PLC
  578 Washington Blvd., #503
  Marina del Rey, CA 90292
  Telephone: (818) 744-8714
  Fax: (818) 337-0383
  Email: swritcheson@insightplc.com
 ATTORNEY(S) FOR:     ALTAIR LOGIX LLC
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
ALTAIR LOGIX LLC                                                              CASE NUMBER:



                                                              Plaintiff(s),
                                     v.
QNAP INC.
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                   Altair Logix LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                       PARTY                                                           CONNECTION / INTEREST
Mavexar LLC, a Texas limited liability company                                Consultant for Altair Logix and has a financial interest in
                                                                              the action




                                                           /s/Steven W. Ritcheson
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                            Altair Logix LLC


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
